SULLIVAN, Judge.
For the reasons discussed in the companion case in this consolidated matter, Smith v. The Municipality of Ferriday, 05-755 (La.App. 3 Cir. 2/1/06), 922 So.2d 1222, the trial court’s assessment of fault is reversed and fault is assessed 100% to Defendants; the judgment is amended to provide that Defendants are solidarily liable to the Whiteheads; the general damage award of $600,000.00 to Ms. Smith is affirmed; the award of future medical expenses in favor of Ms. Smith is reversed; the wrongful death damages in favor of Mr. Whitehead’s children are amended to $25,000.00 per child; the failure to make a separate award for funeral expenses is affirmed and the refusals to award survival damages and to admit polygraph examination results are affirmed. All costs are assessed to Defendants.
REVERSED IN PART; AFFIRMED IN PART; AMENDED IN PART; AND RENDERED.